Citation Nr: 0814216	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1983 to December 
1991.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the Waco, Texas, Regional 
Office (RO).


FINDING OF FACT

The evidence does not support the conclusion that the claimed 
low back disability is related to the veteran's active 
service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and service medical 
records.  The veteran has submitted one private medical 
opinion.  In addition, he was afforded a VA medical 
examination in February 2006.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

The veteran claims that his current low back disability was 
incurred during service wherein the veteran was diagnosed 
with a mild muscle strain of the back.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  Moreover, certain chronic diseases, 
including arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records indicate that he sought 
treatment for low back pain in August 1985.  This is the 
first mention of any complaints regarding the veteran's back 
in the claims file.  The veteran was diagnosed with a mild 
muscle strain of the back.  The veteran claims that he has 
had back pain ever since that initial onset in August 1985.

However, at a routine physical examination in November 1988, 
the veteran's spine was reported as normal.  Later, in June 
1991, the veteran reported a medical history negative for 
recurrent back pain and his spine was once again normal on 
physical examination.  Finally, at separation in November 
1991, the veteran's spine was again reported as normal after 
physical examination and the veteran again reported a 
negative history of recurrent back pain.

Thereafter, the veteran claims to have sought ongoing 
treatment for back pain since separation from service but 
these records have not successfully been made a part of the 
claims file.  A private physician examined the veteran in 
February 2005, more than 10 years after the veteran's 
discharge from service, and diagnosed the veteran as having 
chronic low back pain that was related to service with 
probably lumbar facet syndrome.  This examiner based the 
positive nexus opinion on the veteran's medical history, as 
reported by the veteran, that he initially injured his back 
while doing heavy lifting in service and had been treated for 
ongoing low back pain since that incident.

A VA examination was conducted in February 2006.  At that 
time, the examiner diagnosed the veteran with mechanical low 
back pain secondary to facet arthropathy that was likely due 
to poor conditioning as he has a protuberant abdomen and he 
is overweight.  Upon examination, including x-ray 
examination, the veteran had a normal lordotic curvature, no 
scoliosis, no acute/recent or healing/unhealed fractures, no 
disc space narrowing although had small spurs involving the 
anterior margins of the second and fourth lumbar vertebral 
bodies.  The veteran also had some narrowing of the L5-S1 
facet joint.  Nevertheless, the examiner found that the 
veteran did not have additional limitation following 
repetitive use other than increased pain, and no additional 
limitation with flare-ups.  No incapacitating episodes were 
identified in the prior 12 months.  Furthermore, the veteran 
was found to have forward flexion to 90 degrees (with pain 
from 60 to 90), extension to 30 degrees (with no pain), and 
bilateral rotation and flexion to 30 degrees (with pain at 30 
degrees with right lateral rotation).

This examiner fully reviewed the veteran's claims file, 
including the veteran's service medical records and the 
private medical examination and opinion.  In making his 
opinion, the examiner cited the lack of complaints of back 
pain for the remainder of service after the initial diagnosis 
of mild muscle strain of the back and concluded that the 
August 1985 incident of back pain was acute and transitory 
rather than chronic in nature.

As the VA examiner had the benefit of reviewing all of the 
veteran's service medical records and not only the veteran's 
correctly cited history of initial back muscle strain in 
service and the veteran's own opinion, in using that 
information, the Board finds that the February 2006 VA 
examination report has more probative value than that of the 
private examiner.  As such, the  February 2006 VA examiner's 
opinion will be given more weight by the Board.

The Board has also considered the statements made by the 
veteran that he has had back pain since the initial muscle 
strain in service.  In this vein, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued back pain since active service is inconsistent 
with other evidence of record.  Indeed, while he stated that 
he had back pain since August 1985, the three medical 
examinations in service after that date were all absent of 
any complaints of back pain.  Moreover, the post-service 
evidence does not reflect treatment referable to back pain 
for decades following active service.  Therefore, the Board 
finds the statements of back pain since service of less 
probative value on the issue of continuity.

Next service connection may be granted when a medical nexus 
is established between the disorder and active duty.  As 
discussed above, while the private medical examiner 
established that the veteran's back pain was related to 
service in his February 2005 opinion, he did so without the 
benefit of the claims file and only based on the veteran's 
medical history as related by the veteran.  Whereas, the VA 
examiner's opinion cited the entire record in giving a 
rational for his negative nexus opinion.

The Board has also considered the veteran's statements 
asserting a nexus relationship between his back pain in 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


